DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action for application Serial No. 16/620,786. Claims 1-11, 14-17 and 19-20 have been examined and f/fully considered.
Claims 1, 2, 14, and 17 have been amended.
Claim 12-13 and 18 has been claimed.
Claims 1-11, 14-17 and 19-20  are pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments, see remarks, filed 06/30/2022, with respect to the rejection(s) of claim(s) 1, 14 and 17 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frei et al. (US 2020/0020093). 
Regarding the claim objection and rejection under 35 U.S.C. § 101 is overcome by applicant amendments.  The claim objection and rejection under 35 U.S.C. § 101 are now withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, and 8-11, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shynar et al. (US 8,938,358l; previous recorded) in view of DeGrazia (US 2008/0046170; previously recorded) and in view of Fredi et al. (US 2020/0020093).
Regarding claim 1, Shynar discloses a computer-implemented method for providing navigation directions (see at least col. 2, “Subject matter is directed to a system and method for suggesting alternative travel destinations to a user of a computer-based mapping system (e.g., Google Maps for Mobile)”), the method comprising: 
	receiving, by one or more processors, a request for navigation directions to a destination (see at least col. 3, “location information associated with the travel patterns of the users after requesting driving directions to a given travel destination. For instance, after receiving a request from a user for directions to a particular travel destination, data regarding the user's movement may be collected and analyzed to deter mine if the user actually traveled to the requested destination or to a completely different destination”); 	
	… 
	selecting, by the one or more processors, an access point from the plurality of access points as a preferred destination (see at least col. 11, “For instance, as will be described below with reference to FIG. 4, a user may be provided with multiple options for alternative travel destinations displayed on a suitable user interface. Thus, in several embodiments, the user's input selection may be used as a signal or factor for determining the quality score of one or more of the alternative destinations (e.g., by scoring selected destinations higher than non-selected destinations)”); and 
	generating, by the one or more processors, navigation directions to the preferred destination in response to the request (see at least col. 12, “at 218 and 220, the server device may receive the query and subsequently generate appropriate query results. For example, if the query transmitted by the client device requests driving directions to the selected alternative travel destination, the server device may generate a driving route for traveling from the user's current location (or from another point or origin) to the selected alternative travel destination”).
	Shynar does not explicitly teach
	…identifying, by the one or more processors, a two-dimensional shape enclosing a plurality of destination access points, to which the destination is logically mapped…
	However, in the same field of endeavor, DeGrazia teaches
	…identifying, by the one or more processors, a two-dimensional shape (see at least Para. [0023], “The user location finder 24 may be configured to attempt to locate a user via GPS 30 before using other methods. Thus, when a navigation request is received the finder 24 first communicates with a GPS 30 to identify a longitudinal and latitudinal position for the user”) enclosing a plurality of destination access points, to which the destination is logically mapped (see at least Para. [0028], “the network 8 includes wireless access points located throughout a building. When a person carrying a WiFi enabled device walks through the building, the WiFi enabled device continually chats with the wireless access points”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Shynar by combining …identifying, by the one or more processors, a two-dimensional shape enclosing a plurality of access points, to which the destination is logically mapped… as taught by DeGrazia. One of ordinary skill in the art would have been motivated to make this modification in order accurately locate the user using the GPS (see at least Para. [0023]).

	Neither Shynar nor DeGrazia … does not teach and/or suggest …including processing imagery of a geographic area that includes the destination to identify physical boundaries of the destination…
	However, pertinent art Frei reference teaches and/or suggest
	…including processing imagery of a geographic area (see at least Para. [0200], “Process 900s begins, after a start block, at block 902s, where a first plurality of images of a target geographical area are captured. As described herein, an image-collection vehicle may capture images using one or more cameras or sensor”) that includes the destination to identify physical boundaries of the destination (see at least Para. [0190], “Process 800s proceeds to block 804s, where objects are identified in the mapping (images or scan data) of the target geographical area. In various embodiments, computer vision or artificial intelligence, or some combination thereof, can be used in analyzing portions of the mapping to identify objects within the target geographical area” and Para. [0201], “The first plurality of images may be captured at preset or selected time or distance intervals such that they are consecutive or adjacent images that include a partially overlapping area of the target geographical area”)…
***Examiner notes that reference Frei is brought in to convey the idea of identifying the destination to identify physical boundaries of the destination through imagery can be determined by one skilled in the relevant art*** 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Shynar in view of DeGrazia by combining …including processing imagery of a geographic area that includes the destination to identify physical boundaries of the destination… as taught by Frei. One would be motivated to make this modification in order to convey to reduce the total amount of processing being performed , to improve accuracy for areas of interest (see at least Para. [0181]).
	Regarding claim 2,  the combination of Shynar, DeGrazia and Frei teaches the computer-implemented method of claim 1. Shynar further discloses comprising: 
	training, by the one or more processors, a machine learning model that outputs an access point based on a destination, including applying training (see at least col. 11, “each factor/criteria may be given a certain weight depending on predetermined settings and/or user-defined settings. Alternatively, a suitable machine learning technique may be implemented to determine which combination of factors/criteria should be used to most accurately assess each potential alternative travel destination. For instance, a recent publication entitled "Large Scale Online Learning of Image Similarity Through Ranking" (Chechik et al) describes one example of a suitable  learning algorithm and methodology that may be utilized to determine how to combine the various factors/criteria in the most effective and efficient manner”) data that includes (i) a plurality of destinations to which users requested navigation directions (see at least col. 12, “As shown, in response to the user submitting a query related to a specific travel destination, a plurality of alternative travel destinations may be presented to the user in the form of selectable interface elements 302 (e.g., with the elements 302 ordered randomly or according to their quality scores). By selecting one of the alternative travel destinations, the user may indicate that, instead of receiving query results for the requested travel directions, he/she would rather receive query results for the selected destination”) and (ii) for each of the plurality of destinations, respective locations to which the users travelled after completing respective navigation sessions to the corresponding destinations, wherein at least a subset of the locations defines the plurality of access points (see at least col. 3, “after requesting driving directions to a specific destination, a user may actually travel to a different destination. For example, as shown in FIG. 1, instead of traveling to the requested travel destination 12, the user deviated from the suggested route and completed his/her journey at an alternative destination 14. In many instances, this alternative destination 14 may be related to or associated with the requested travel destination 12. For example, in the illustrated embodiment, the requested travel destination 12 may correspond to a particular attraction (e.g., a sports arena, a concert hall, a shopping mall, etc.) and the alternative destination 14 may correspond to a location for parking near the attraction (e.g., a parking lot or parking garage) or a restaurant near the attraction”; and col. 9, “a geographic location(s) may also be identified as a potential alternative travel destination(s) based on its proximity to the requested travel destination (regardless of whether previous users have traveled to such geographic location(s)). For instance, in one embodiment, all businesses (e.g., restaurants, shops, etc.), potential parking areas and/or other points-of-interest (e.g., user-defined points-of-interest)
located within a given distance of the requested travel destination may be identified as potential alternative travel destinations. In another embodiment, any points-of-interest that are within a given distance from the requested travel destination and that also share a common feature with or have similar characteristics to the requested travel destination may be identified as potential alternative travel destinations”);  
	wherein the identifying and the selecting include applying the destination to the machine learning model (see at least col. 11, “a suitable machine learning technique may be implemented to determine which combination of factors/criteria should be used to most accurately assess each potential alternative travel destination”).  
Regarding claim 3, the combination of Shynar, DeGrazia and Frei teaches the computer-implemented method of claim 2, wherein training the machine learning model includes applying boundary data that indicates boundaries of two-dimensional shapes associated with respective ones of the plurality of destinations (see at least col. 3, “by aggregating travel pattern data from a plurality of users that requested driving directions to the same travel destination, one or more alternative destinations may be identified as being associated with the requested travel destination. Thereafter, when another user enters a query related to the same travel destination ( e.g., a search query or a query for driving directions), the identified destination(s) may be suggested to the user as a potential alternative(s) to receiving query results for the requested travel direction”).  
Regarding claim 4, the combination of Shynar, DeGrazia and Frei teaches the computer-implemented method of claim 2. Shynar further discloses wherein training the machine learning model includes applying trajectory data that indicates, for at least some of the navigation sessions, trajectories made up of position (see at least col. 3, “suggested routing information based on the origin and destination information and provide the routing information to the user (e.g., by mapping the suggested route onto a display screen of the device and/or by providing audible cues for navigating along the route). For example, as shown in FIG. 1, a suggested route may be displayed in response to a user's request for driving directions from his/her current location 10 to a nearby travel destination 12. The user may then, if desired, travel along the suggested route to the requested travel destination 12”) and time tuples (see at least col. 5, “Alternatively, the location monitoring component 118 may be any other suitable module, sensor and/or component that is capable of determining location information for the computing device 110. The location information may include, for example, time-stamped geographic coordinates for the computing device 110, which may, in turn, allow the travel velocity of the computing device 110 to be determined”).  
Regarding claim 5, the combination of Shynar, DeGrazia and Frei teaches the computer-implemented method of claim 2, where Shynar further discloses wherein training the machine learning model (see at least col. 11, “a suitable machine learning technique may be implemented to determine which combination of factors/criteria should be used to most accurately assess each potential alternative travel destination. For instance, a recent publication entitled "Large Scale Online Learning of Image Similarity Through Ranking" (Chechik et al) describes one example of a suitable learning algorithm and methodology that may be utilized to determine how to combine the various factors/criteria in the most effective and efficient manner”) includes applying contextual signals for at least some of the navigation sessions (see at least col. 5, “The computing device 110 may also be location-enabled and, thus, may include a location monitoring component 118 for generating location information for the computing device 110. For instance, the location monitoring component 118 may be a GPS module or sensor configured to determine location information for the computing device 110 based on signals received from one or more satellites”), and wherein the identifying and the selecting include applying a contextual signal related to the request for navigation directions to the machine learning model (see at least col. 5, “the computing device 110 may also be configured to communicate with another computing device 130 over the network 122. In several embodiments, the computing device 130 maybe a server, such as a web server, that provides information to a plurality of client computing devices (e.g., computing devices 110,160,162,164) over the network 122. For example, the computing device 130 may receive a request from the computing device 110 and locate information to return to the device 110 that is responsive to the request. The computing device 130 may take any applicable form, and may, for instance, include a system that provides search services, such as the services provided by Google Inc.”). 
Regarding claim 6, the combination of Shynar, DeGrazia and Frei teaches the computer-implemented method of claim 5, wherein a contextual signal for a navigation session includes at least one of: 
	(i) requestor data identifying at least one of (i) a type of activity to which the navigation session pertains or (ii) user preferences (see at least col. 8, “By receiving and/or storing such travel pattern data, the server device may be configured to suggest alternative destinations to users requesting travel directions to a given travel destination. For instance, as shown in FIG. 3, at 204, a user of a client device may transmit a query to the server device related to a requested travel destination. This query may, for example, be a search query for the requested travel destination, a query for driving directions to the requested travel destination or any other suitable query. The server device may, at 206, receive the user's query and, at 208, may analyze the stored travel pattern data to identify one or more geographic locations associated with the requested travel destination. Specifically, the server device may be configured to analyze the travel pattern data to identify the actual travel pattern(s) of a previous user(s) (including past data from the current user) that requested driving directions to the same travel destination. For example, as indicated above, the travel pattern data may allow the server device to identify the final driving destination(s) of a user(s) that previously requested driving directions to such travel destination”), 
	(ii) a time at which the navigation session occurred, 
	(iii) weather during the navigation session, 
	(iv) a temporary event occurring at the destination at a time of the navigation session, or 	(v) a mode of transport to which the navigation session pertains. 
Regarding claim 8, the combination of Shynar, DeGrazia and Frei teaches the computer-implemented method of claim 1. Shynar further discloses wherein the destination is a first street address, and wherein selecting the access point includes selecting a second street address different from the first street address (see at least col. 6, “The map database 138 may also store street information. In addition to street images in the tiles, the street information can include the location of a street relative to a geographic area or other streets. For instance, the map database 138 may store. For instance, the map database 138 may store information indicating whether a user can access one street directly from another street. The street information may further include street names where available, and potentially other information, such as distance between intersections and speed limits. All or some of the foregoing can be used by processor(s) 132 to compute a route between an origin and a requested travel destination”).  
Regarding claim 9, the combination of Shynar, DeGrazia and Frei teaches the computer-implemented method of claim 8. Shynar further discloses wherein the first street address and the second street address (see at least col. 6, “The map database 138 may also store street information. In addition to street images in the tiles, the street information can include the location of a street relative to a geographic area or other streets. For instance, the map database 138 may store. For instance, the map database 138 may store information indicating whether a user can access one street directly from another street”), however, Shynar does not explicitly disclose correspond to two respective entrances to a building.  
	However, in the same field of endeavor, DeGrazia teaches
	…correspond to two respective entrances to a building (see at least Para. [0020], “When arriving at the parking lot for the building, he user may then use the cell phone to send another navigation request over the cellular network to the server 22 to determine which building entrance to use. After entering the proper door, the user may then check out a portable navigation device that communicates wirelessly with the navigation server 22 through an access point in enterprise network 8”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Shynar, DeGrazia and Frei by combining …correspond to two respective entrances to a building as taught by DeGrazia. One of ordinary skill in the art would have been motivated to make this modification in order accurately locate the user using the GPS (see at least Para. [0023]).
Regarding claim 10, the combination of Shynar, DeGrazia and Frei teaches the computer-implemented method of claim 1. Shynar further discloses wherein the destination is a set of geographic coordinates (see at least col. 5, “the location monitoring component 118 may be any other suitable module, sensor and/or component that is capable of determining location information for the computing device 110. The location information may include, for example, time-stamped geographic coordinates for the computing device 110”), and wherein selecting the access point includes selecting a street address (see at least col. 6, “the street information can include the location of a street relative to a geographic area or other streets. For instance, the map database 138 may store information indicating whether a user can access one street directly from another street. The street information may further include street names where available, and potentially other information”). 
Regarding claim 11, the combination of Shynar, DeGrazia and Frei teaches the computer-implemented method of claim 1. Shynar further discloses wherein the destination is a geographic entity including multiple parking locations (see at least col. 3, “In many instances, this alternative destination 14 may be related to or associated with the requested travel destination 12. For example, in the illustrated embodiment, the requested travel destination 12 may correspond to a particular attraction (e.g., a sports arena, a concert hall, a shopping mall, etc.) and the alternative destination 14 may correspond to a location for parking near the attraction (e.g., a parking lot or parking garage)”), and wherein selecting the access point includes selecting one of the multiple parking locations (see at least col, 1, “It is often the case that a user of a computer-based mapping system desires to travel to a certain destination but actually issues a query related to a different destination. For example, a user may issue a query for a particular sports arena when in fact the user actually intends to travel to a parking lot or parking garage near the sports arena”; and col. 9, “For example, a geographic location(s) may also be identified as a potential alternative travel destination(s) based on its proximity to the requested travel destination (regardless of whether previous users have traveled to such geographic location(s )). For instance, in one embodiment, all businesses 15 (e.g., restaurants, shops, etc.), potential parking areas and/or other points-of-interest ( e.g., user-defined points-of-interest) located within a given distance of the requested travel destination may be identified as potential alternative travel destinations”).  
Regarding claim 14, recites analogous limitations that are present in claim 1, therefore claim 14 would be rejected for the same reasons above. A client device (see at least col. 6, “a client device, such as the computing device 110”) comprising: 
	one or more processors (see at least col. 5, “computing device 110, the computing device
130 includes a processor(s) 132”); 
	a user interface (see at least col. 12, “the server device may be received by the client device and subsequently presented to the user. For example, FIG. 4 illustrates an example user interface 300 that may be utilized to display”); 
	a non-transitory computer-readable memory storing instructions that, when executed by the one or more processors (see at least col. 5, “the processor(s) 132 may be configured to execute instructions stored in the memory 134 to provide routing information to a user based at least in part on information stored in its various databases. For example, within the computing device 130, processor(s) 132 may compute a route in response to requests from a client device, such as the computing device 110”), cause the client device to:
	transmit, to a server via a communication network (see at least col. 7, “client devices (e.g., computing devices 110, 160, 162, 164) may include location monitoring components 118 configured to generate location information related to the current location of each device, which may then be transmitted to the computing device 130 via the network 122”)…
Regarding claim 15, recites analogous limitations that are present in claim 8, therefore claim 15 would be rejected for the same reasons above.
Regarding claim 16, recites analogous limitations that are present in claim 10, therefore claim 16 would be rejected for the same reasons above.
Regarding claim 17, recites analogous limitations that are present in claim(s) 1 and 14, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 19, recites analogous limitations that are present in claim 6, therefore claim 19 would be rejected for the same reasons above.
Regarding claim 20, recites analogous limitations that are present in claim 2, therefore claim 19 would be rejected for the same reasons above.












Claim (s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shynar, DeGrazia and Frei as applied to claim 2 above, and further in view of Levi Bellaiche (EP3843002A1; previously recorded).
Regarding claim 7,  the combination of Shynar, DeGrazia and Frei teaches the computer-implemented method of claim 2,  where Shynar in view of DeGrazia teaches wherein training the machine learning model, however, neither Shynar nor DeGrazia further includes initializing the model using probabilities inversely proportional to distances between access points and geographic coordinates associated with the destinations.
	However, in the same field of endeavor, Levi teaches
	…initializing the model using probabilities inversely proportional to distances between access points (see at least Para. [0257], “The system may use a suitable thinning algorithm (e.g., an algorithm named "Zhang-Suen" thinning algorithm) to obtain the skeleton of the image. This skeleton may represent the underlying road structure, and junctions may be found using a mask (e.g., a point connected to at least three others). After the junctions are found, the segments may be the skeleton parts that connect them. To match the drives back to the skeleton, the system may use a Hidden Markov Model. Every GPS point may be associated with a lattice site with a probability inverse to its distance from that site. Use a suitable algorithm (e.g., an algorithm named the "Viterbi" algorithm) to match GPS points to lattice sites, while not allowing consecutive GPS points to match to non-neighboring lattice sites”) and geographic coordinates associated with the destinations (see at least Para. [0043], “map database 160 may include data relating to the position, in a reference coordinate system, of various items, including roads, water features, geographic features, businesses, points of interest, restaurants, gas stations, etc.”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Shynar, DeGrazia and Frei by combining … initializing the model using probabilities inversely proportional to distances between access points and geographic coordinates associated with the destinations as taught by Levi. One of ordinary skill in the art would have been motivated to make this modification in order to a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination (see at least Para. [0003]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663